        Case 4:18-cr-00090-BMM Document 213 Filed 03/17/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                 CR 18-90-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 RAND MICHAEL EMINETH,

                 Defendant.



                                   I. Synopsis

      Defendant Rand Michael Emineth (Emineth) has been accused of violating

the conditions of his supervised release. Emineth admitted the alleged violations.

Emineth’s supervised release should not be revoked. Emineth should not be

placed in custody. Emineth should serve the remainder of his current term of

supervised release.

                                   II. Status

      Emineth pleaded guilty to Possession of Stolen Explosives on

February 19, 2019. (Doc. 97). The Court sentenced Emineth to 18 months of

custody, followed by 3 years of supervised release. (Doc. 134). Emineth’s current

term of supervised release began on June 1, 2020. (Doc. 197 at 1).
        Case 4:18-cr-00090-BMM Document 213 Filed 03/17/21 Page 2 of 4



      Petition

      The United States Probation Office filed an Amended Petition on

January 4, 2021, requesting that the Court revoke Emineth’s supervised release.

(Doc. 197). The Amended Petition alleged that Emineth had violated the

conditions of his supervised release by using methamphetamine on two separate

occasions.


      Initial appearance

      Emineth appeared before the undersigned for his initial appearance on the

Amended Petition on March 16, 2021. Emineth was represented by counsel.

Emineth stated that he had read the petition and that he understood the allegations.

Emineth waived his right to a preliminary hearing. The parties consented to

proceed with the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on March 16, 2021. Emineth

admitted that he had violated the conditions of his supervised release by using

methamphetamine on two separate occasions.

      Emineth’s violations are Grade C violations. Emineth’s criminal history

category is V. Emineth’s underlying offense is a Class C felony. Emineth could

be incarcerated for up to 24 months. Emineth could be ordered to remain on

                                         2
         Case 4:18-cr-00090-BMM Document 213 Filed 03/17/21 Page 3 of 4




supervised release for up to 30 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 7 to 13 months.

                                  III. Analysis

      Emineth’s supervised release should not be revoked. Emineth should not be

placed in custody. Emineth should serve the remainder of his current term of

supervised release.

                                 IV. Conclusion

      The Court informed Emineth that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed Emineth of his right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Emineth that Judge

Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.

Emineth stated that he wished to waive his right to object to these Findings and

Recommendations, and that he wished to waive his right to allocate before Judge

Monis.

The Court FINDS:

      That Rand Michael Emineth violated the conditions of his supervised
      release by using methamphetamine on two separate occasions.



                                         3
          Case 4:18-cr-00090-BMM Document 213 Filed 03/17/21 Page 4 of 4


The Court RECOMMENDS:


         The District Court should not revoke Emineth’s supervised release.
         Emineth should not be placed in custody. Emineth should serve the
         remainder of his current term of supervised release.


       NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

         The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocate before a district court

judge.

      DATED this 17th day of March, 2021.




                                                V,
                                                '  '~’^4ohn'Johnston
                                                       United States Magistrate Judge




                                            4
